DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 03/07/22 is acknowledged.  The Examiner acknowledges Applicant’s amendments to the claims and agrees claims 3-7 and 10-16 as pending for examination based on Applicant’s election.
Specification
The abstract of the disclosure is objected to because the first sentence ends with the phrase “is provided,” i.e., a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12, along with claims 13-16, and claims 3-7, 10 and 11, dependent therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 12, upon which claim 11 depends, requires wherein the mixing mandrel comprise a body positionable within the production tube which is upstream of the pump inlet.  Based of Figure 3-1, as filed, it appears the pump inlet, i.e., the perforations to inlet suction, form a portion of the body as they are formed into the body from which the baffles and spiral mixing splines radially extend.  As such, the disclosure as filed does not appear to show or suggest the body as upstream of the pump inlet; the Examiner acknowledges the spiral mixing spline and radially extending baffles do appear to be upstream of the pump inlet, but not the body itself.  In order for the tubular structure from which the baffles extend to be the body, the portion of the tubular structure where the perforations to inlet suction is would also be the body as there is no distinguishing feature to show two separate portions of the tubular structure.  The Examiner the body is upstream of the pump inlet.     
Claims 6 and 7 are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 6 and 7 recite “at least 19 API or greater” and “at least 50 API,” respectively.  These ranges include an unbounded upper limit, and, therefore, encompass an API gravity so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for an API gravity of 100 API, 200 API, 1000 API (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
Claims 10 and 14 are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 and 14 each recite “at least 360 degrees.” This is a range with an unbounded upper limit, and, therefore, encompasses a temperature so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a temperature of 3600 degrees or 36,000 .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12, along with claims 13-16, 3-7, 10 and 11, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "the fluid entry point" in line 6.  There is insufficient antecedent basis for this limitation in these claims as previously in line 2 ‘a fluid entry port’ was claimed. 
Claims 4-6 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4-6 each recites the limitation "the resulting oil mixture."  There is insufficient antecedent basis for this limitation in these claims.  Deletion of “resulting” is advised.
 Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 7 recite “at least 19 API or greater” and “at least 50 API,” respectively.  This is a range with an unbounded upper limit, and, as such, 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “wherein the mixing mandrel is configured to receive diluent where the API gravity of the diluent is at least 50o API.”  It is unclear what is intended by the term “where.”  Does “where” mean the mandrel is configured to receive diluent if the API gravity is as claimed?  Or did Applicant merely inadvertently leave out the conjunction “and” between “diluent” and “where”?  Clarification is required.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the mixing spline" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes, claim 10 has been amended as dependent upon independent claim 12.  The preamble of claim 10 recites “The mixing spline” and the claim continues to recite “the spiral mixing spline.”  Independent claim 12 recites “A mixing mandrel” and later within the body of the claim references ‘a spiral mixing spline.”  It is unclear if Applicant is intending “The mixing spline” to indeed be the spiral mixing spline, or, if such is intended to be “The mixing mandrel,” as each preamble to every other dependent claim of the application is written.  Use of consistent terminology is required within the claims, i.e., ‘sprial mixing spline’ should continuously be 
 Claims 10 and 14 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10 and 14 each recite “at least 360 degrees.”  This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of temperature range Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bustamante (US 5,431,222) in view of Wisinski (US 3,848,507).
With respect to independent claim 12, Bustamante discloses a mixing shoe for use in a well 10 having a production tube 16 having a bottom end defining a fluid entry port (arrow B) open to a subterranean oil field 12, an injector port (arrow A) configured to inject diluent into the production tube 16, and a pump 20 having an inlet 21, the mixing shoe 26 comprising: a body 30 at least partially positionable within the production tube 16, wherein the body is positionable downstream of the fluid entry point (arrow B), upstream of the pump inlet 21 and downstream of the injector port (arrow A) [see Figure 5].
Bustamante discloses wherein the diluent is injected from the surface to the downhole mixing location (col. 3, l. 9-20), wherein the diluent is then directed to mixing shoe 26, into which the diluent flows from the annular region while crude oil flows upwardly from the formation (col. 3, l. 35-39).  The reference further discloses wherein modification of form, arrangement of parts and details of operation can be made (col. 4, l. 61-67).  Bustamante, however, fails to disclose wherein the body positionable within the production tube forms an annular space therebetween, a spiral mixing spline extending radially outwardly from the body; and a radially extending baffle extending radially outwardly from the body as claimed.  
Wisinski teaches a mixing mandrel for use in a well to mix two initially separated fluids wherein the mandrel includes a body (7 fixed to central shaft 11 of stirrer) that forms an annular space between the tube in which it is placed (4 + 5 + 10) and the body, a spiral mixing spline 6 extending radially outwardly from the body (since it extends radially outwardly from 7) 13 extending radially outwardly from the body (11).  Such a mandrel allows for the two initially separated fluid components to be mixed at a desired location in a pipeline (col. 2, l. 8-39).  
Since Bustamante discloses a mixing shoe used to mix two previously separated fluids at a predetermined location in a subterranean well, wherein it is further suggested modifications can be made thereto, it would have been obvious to one having ordinary skill in the art to try a mixer having a radially extending baffle and a spiral mixing spline, each extending radially outwardly from the body, as taught by Wisinski, in place of the mixing shoe of Bustamante in order to provide an alternative means to intimately mix the two previously separated fluids, i.e., diluent and crude oil, at a predetermined location in the well, i.e., at the location of mixing shoe 26 positioned below the inlet 21 to pump 20. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
With respect to depending claim 13, Wisinski suggests the combined fluids as passing over the radially extending baffles 13 subsequent to the passing thereof over the spiral mixing spline 6; as such, it would have been obvious to one having ordinary skill in the art to place the radially extending baffle of the mixing mandrel of Bustamante in view of Wisinski downstream of the spiral mixing spline in order to provide the specified order of mixing over such components by Wisinski and create an intimate mix thereof at the desired location.
With respect to depending claims 10 and 14, Wisinski further suggests wherein the spiral mixing spline 6 extends at least 360 degrees circumferentially about the mixing mandrel body (see Fig. 2 & 3 and motivation to combine within the rejection of independent claim 12, above).
13.
With respect to further depending claim 16, Wisinski suggests the combined fluids as passing over the radially extending baffles 13 subsequent to the passing thereof over the spiral mixing spline 6; as such, it would have been obvious to one having ordinary skill in the art to place the radially extending baffle of the mixing mandrel of Bustamante in view of Wisinski downstream of the spiral mixing spline in order to provide the specified order of mixing over such components by Wisinski and create an intimate mix thereof at the desired location.
With respect to dependent claim 3, Bustamante discloses wherein the mixing mandrel includes an upstream end and a downstream end, and, wherein the mixing mandrel is configured to receive oil and diluent via the upstream end (i.e., via arrows B and A, respectively) and output an oil mixture via the downstream end (i.e., via inlets 21 to pump 20).
With respect to dependent claims 4 and 5, Bustamante discloses wherein the type and amount of treatment fluid to be injected depends upon the nature of the crude oil and upon the desired characteristics of the resulting oil mixture; the amount of fluid injected is controlled from the surface by adjustable choke 56 (col. 4, l. 39-60).  It is further suggested wherein crude oil having an API gravity below about 14o can cause problems with pumping equipment and as such, the diluent is added so as to reduce the viscosity of the crude oil to a more producible API gravity (col. 2, l. 61- col. 3, l.6).  As such, it would have been obvious to one having ordinary skill in the art to add, by volume, an amount of diluent within the ranges as claimed and thereby provide for an amount thereof in the resulting oil mixture within the range as claimed as based upon the nature of the crude oil within the formation and the desired characteristics and API of the resulting oil mixture to obtain therein in order to facilitate the production thereof since it has In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ranges as critical and it is unclear if any unexpected results are achieved by using such ranges.  Since the diluent of Bustamante is used to reduce the viscosity of crude oil, it does not appear that such would be considered an unexpected result of using the presently claimed volume ranges, and, as such, the determination of such would be achievable through routine experimentation in the art.
With respect to depending claim 6, Bustamante discloses wherein the type and amount of treatment fluid to be injected depends upon the nature of the crude oil and upon the desired characteristics of the resulting oil mixture; the amount of fluid injected is controlled from the surface by adjustable choke 56 (col. 4, l. 39-60).  It is further suggested wherein crude oil having an API gravity below about 14o can cause problems with pumping equipment and as such, the diluent is added so as to reduce the viscosity of the crude oil to a more producible API gravity at least greater than 14o so as to prevent problems associated with pumping equipment that are known to be caused by heavier API gravities.  One having ordinary skill would recognize the optimal API gravity of the resulting mixture to provide in order to most enhance production of the crude oil since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed API as critical and it is unclear if any unexpected results are achieved by using such. Since the diluent of Bustamante is used to provide for an API gravity that overlaps the instantly claimed range, it does not appear that such would be considered an unexpected result, and, as such, the determination of an optimal API to provide for would be achievable through routine experimentation in the art.
With respect to dependent claim 7, Bustamante et al. discloses wherein the mixing mandrel is configured to receive diluent (arrow A).  The reference additionally discloses exemplary diluents to include gasoline, kerosene, diesel, light and medium weight crude oils and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed API range as critical and it is unclear if any unexpected results are achieved by using such ranges.  Since the diluent of Bustamante is used to reduce the viscosity of crude oil, it does not appear that such would be considered an unexpected result of using instantly claimed API, and, as such, the determination of an optimal API would be achievable through routine experimentation in the art.
With respect to dependent claim 11, Bustamante discloses wherein the pump inlet 21 is at least partially formed into the mixing mandrel (wherein pump 20, spacer 28 and mixing shoe 26) are considered to provide for the body within the production tube 16).  

Double Patenting
Applicant is advised that should claim 14 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-7 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,767,455 (‘455 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the mixing mandrel of instant independent claim 12, is fully encompassed by the method claimed and issued in ‘455.  The Examiner notes the method of ‘455 provides for a mixing mandrel, i.e., body as instantly claimed, at least partially positioned within a production tube to form an annular space therebetween, wherein the annular space includes a spiral mixing spline and a radially extending baffle extending radially outwardly from the mixing mandrel, wherein, as per dependent claim 7 of ‘455, the inlet of the pump is positioned downstream from the mixing mandrel, i.e., the body is positioned upstream of the pump inlet, as instantly claimed.  Although ‘455 is silent to a bottom fluid entry port and an injector port, wherein the body is downstream of such ports, ‘455 does indeed provide for injecting the diluent down into the oil well with subsequent directing thereof into the annular space, along with directing of the oil into the annular space, thereby suggesting entry point of the diluent and oil as .  
The Examiner notes, although the application from which ‘455 was issued was previously subjected to a restriction requirement between method and apparatus claims, the original claims presented therein did not include the apparatus elements; these elements were later added in a response by Applicant and the apparatus claims had been canceled prior to any indications of allowance.  As such, the current application is subject to this double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0124146 discloses an agitator for a progressive cavity pump wherein radially extending baffles are positioned on a body that is rotated within a well.
US 2018/0327886 discloses a downhole tool that includes a housing and a mixer disposed in the housing, wherein such a mixer includes a spiral mixing spline.
US 2013/0259721 discloses helical blades positioned on a body wherein such are used to separate gas and oil in a well.
US 9,353,614 discloses a system for homogenizing liquid and gas within a production tube using a spiral mixing spline that radially extends from a body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/28/22